NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         APR 24 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MARTHA JO PETERS,                                 No. 14-55375

                  Plaintiff-Appellant,             D.C. No. 5:13-cv-01735-JGB-DTB

   v.
                                                   MEMORANDUM*
 WELLS FARGO BANK, NA,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Martha Jo Peters appeals pro se from the district court’s judgment

dismissing her diversity action alleging state law claims arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal for failure to state a claim under Federal Rule of Civil

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Peters’ action because Peters failed to

allege facts sufficient to state any plausible claim for relief. See United States v.

FMC Corp., 531 F.3d 813, 820 (9th Cir. 2008) (“[U]nder Ninth Circuit precedent,

incidental third-party beneficiaries may not enforce consent decrees . . . .”); see

also Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008) (“A Rule 12(b)(6) dismissal may be based on either a lack of a cognizable

legal theory or the absence of sufficient facts alleged under a cognizable legal

theory.” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions (Docket Entry Nos. 18 and 21) are denied.

      AFFIRMED.




                                           2                                     14-55375